Opinion filed November 4, 2010




                                                         In The


   Eleventh Court of Appeals
                                                      __________

                                              No. 11-10-00283-CR
                                                  __________

                           ANTHONY PAUL DELACRUZ, Appellant

                                                              V.

                                      STATE OF TEXAS, Appellee


                                  On Appeal from the 32nd District Court

                                                Fisher County, Texas

                                            Trial Court Cause No. 3383


                                   MEMORANDUM                           OPINION
        Anthony Paul DelaCruz1 was convicted of the offense of aggravated sexual assault of an
elderly person. On August 4, 2010, the trial court sentenced him in open court to confinement
for fifty years pursuant to a plea bargain agreement. We dismiss the appeal.
        A motion for new trial was not filed. Therefore, the notice of appeal was due to be filed
within thirty days of the date the sentence was imposed in open court in order to timely perfect
an appeal. TEX. R. APP. P. 26.2. Appellant filed his pro se notice of appeal on September 16,


  1
   The spelling of appellant’s name is taken from signature on notice of appeal and right of appeal.
2010, forty-three days after the date the sentence was imposed in open court. A motion to extend
time was not filed pursuant to TEX. R. APP. P. 26.3. Absent a timely notice of appeal or the
granting of a timely motion for extension of time, this court does not have jurisdiction to
entertain an appeal. Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 109-
10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
       Moreover, we note that the trial court stated in its certification of defendant’s right to
appeal that this was a plea bargain agreement case and appellant had no right to appeal and that
appellant had waived his right to appeal.
       The appeal is dismissed.


                                                           PER CURIAM


November 4, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                               2